EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason A. Smith on 01 February 2022.

The application has been amended as follows: 

	in claim 19, the phrase "when present" on line 21 has been replaced with --when polypropylene is present in the substrate film--,
	in claim 19, the phrase "when present" on line 23 has been replaced with --when polyethylene is present in the substrate film--, and
	in claim 19, the phrase "when present" on line 25 has been replaced with --when polyamide is present in the substrate film--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a multilayer laminate film assembly comprising at least two multilayer substrate films.  Each of the multilayer substrate films comprise at least two 
	Hinrichsen et al. represents the closest prior art.  However, the examiner agrees with the applicant (see pages 8-9 of the reply filed 23 December 2021) that Hinrichsen et al. do not teach a multilayer laminate film assembly comprising two multilayer substrate films directly laminated together as recited in the instant claims wherein no gaps exist between the multilayer substrate films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787